Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: 

Claims 21, 25 - 31, 35 - 43, 45 - 47 are pending.  
Claims 21, 31 are allowed based on the following:

        The prior art of record considered individually or in combination, fails to fairly show or suggest wherein sending a first token request which includes a payment account number and a first domain identifier to a token service computer, and wherein the token service computer identifies the payment token associated with the payment account number, such that the payment token is a substitute for the payment account number, and wherein the token service computer generates a first token code associated with the payment token, and assigns the payment token and the first token code to a first domain identifier specific to a first domain associated with the first domain identifier, and wherein receiving the payment token and the first token code from the token service computer, and storing payment token and first token code, and wherein providing the payment token and the first token code in place of the payment account number for a first payment transaction, wherein payment token and first token code are valid for the first payment transaction if they are being used within the first domain, and wherein sending a second token request to the token service computer, wherein the second 21, 25 - 31, 35 - 43, 45 - 47.  
  
Claims 25 - 30, 41, 42, 45 - 47 are allowed due to allowed base claim 21.  
Claims 35 - 40, 43 are allowed due to allowed base claim 31.  

          So as indicated by the above statements, Applicant's arguments have been considered persuasive, in light of the set of claims with limitations as well as the enabling portions of the specification.   The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLTON JOHNSON whose telephone number is (571)270-1032.  The examiner can normally be reached on Work: 12-9PM (most days).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CJ/
June 16, 2021

/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436